      Case 3:20-cv-00034 Document 1 Filed on 02/05/20 in TXSD Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

RYAN MARINES SERVICES, INC.       §
                                  §
       Plaintiff                  §
                                  § C. A. NO. 3:20-
                                  §
VS.                               § ADMIRALTY
                                  §
M/V DONNA BOUCHARD, M/V KIM       §  RULE 9 (H) , F.R.C.P.
BOUCHARD AND M/V DANIELLE         §
BOUCHARD, their engines, tackle,  §
appurtenances, etc., in rem, and  §
BOUCHARD TRANSPORTATION CO., INC.,§
in personam.                      §
                                  §
       Defendants                 §

                                       VERIFIED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGES FOR
THE SOUTHERN DISTRICT OF TEXAS, GALVESTON DIVISION:

       COMES NOW plaintiff Ryan Marines Services, Inc., sometimes referred to herein as

“Plaintiff or Ryan Marine” complaining of the defendants M/V DONNA BOUCHARD, M/V KIM

BOUCHARD and M/V DANIELLE BOUCHARD , their engines, tackle, appurtenances, etc., in rem

and Bouchard Transportation Co., Inc, in personam, and would as its causes of action allege as

follows:

       1.      This is a case within the Court’s admiralty and maritime jurisdiction, 28 U.S.C.,

§ 1333, being filed pursuant to Rule 9(h) of the Federal Rules of Civil Procedure.

       2.      Plaintiff is a corporation organized and existing under the laws of the State of Texas

with its offices and principal place of business in Galveston, Texas. At all time material hereto this
      Case 3:20-cv-00034 Document 1 Filed on 02/05/20 in TXSD Page 2 of 4



plaintiff was engaged and is engaged in the business of providing launch and other services and

necessaries to the in rem defendant vessels and their owners and/or operators Bouchard Transporta-

tion Co. Inc.

       3.        Plaintiff brings this action to collect the monies due for the breach of contracts

and for unpaid invoices related to each of the vessels identified herein for services and necessaries

were provided and rendered by Plaintiff to the in rem and in personam defendant as well as to

enforce their maritime liens against the respective vessels for which such services and necessaries

were provided and rendered.

       4.        Each of the in rem defendants are currently or may soon be within the jurisdiction

and the jurisdiction of this Court where each and every one of same may be seized and arrested by

the U.S. Marshal..

       5.       Bouchard Transportation Co., Inc. is and was, at all times material hereto, the owner

and/or operator of the three identified by vessels. Subject to the provisions of what is commonly

known as the Texas Long Arm Statute and, pursuant to Section 17.091 of the Texas Civil Practice

and Remedies Code, has appointed the Secretary of State of Texas, James Earl Rudder Building,

1019 Brazos Street, Austin, Texas 78701 as its statutory agent for service of process. The last known

mailing address for said defendant is 58 South Service Road Suite 150, Melville, New York 11747.

       6.        Commencing on or about April 4, 2019, defendant and those authorized to act on

behalf of the identified vessels requested that plaintiff provide services and necessaries to the

respective vessels based on plaintiff’s as agreed at the charges for such services which are generally

known as launch services being the transportation of crew, passengers and equipment to the

respective vessels in furtherance of each vessel’s mission. Details as to the actual services and


                                                  -2-
      Case 3:20-cv-00034 Document 1 Filed on 02/05/20 in TXSD Page 3 of 4



necessaries performed for each vessel are set out in the invoices and supporting documents attached

hereto as Exhibit “A” and incorporated herein by this reference as though set out verbatim..

       7.      Plaintiff submitted invoices totaling $36,356.25, which are part of Exhibit “A” for

each trip made by plaintiff to each vessel, a summary of which would be as follows:

               M/V DONNA BOUCHARD    $ 6,312.50
               M/V KIM BOUCHARD      $ 2,737.50
               M/V DANIELLE BOUCHARD $ 26,306.25

Plaintiff seeks to recover such sums respectively from defendants and to enforce any maritime lien

it might have against said vessel and/or any other lien as provided by the as provided by the laws of

the United States or the State of Texas.       .

       8.      As to each respective vessel and defendant, due demand has been made and

disregarded and the amounts shown are unpaid, due and owing.

       9.      Plaintiff further seeks to recover from defendant interest as legally permitted,

both pre- and post-judgment at the highest rate allowable by law.

        10.    As a result of defendants’ breaches of contractual agreement and non-payment of the

charges due and owing, plaintiff has been forced to retain counsel and thus plaintiff seeks

reimbursement of all reasonable and necessary attorneys’ fees and expenses incurred by it resulting

from said breaches. Plaintiff is entitled to recover reasonable and necessary attorneys’ fees as set out

in the contractual documents and under applicable statutes including but not limited to Texas Civil

Practice & Remedies Code chapter 38. In regard to such statute recovery is appropriate because this

is a suit upon a written contract which is listed in § 38.001(8) and plaintiff was forced to retain

counsel who duly presented its claims.

       WHEREFORE, plaintiffs pray:


                                                   -3-
      Case 3:20-cv-00034 Document 1 Filed on 02/05/20 in TXSD Page 4 of 4



       a.     That summons in due form of law, according to the practice of this Honorable Court

              against the in personam defendant requiring defendant to appear and answer the

              allegations herein;

       b.     That as appropriate, warrants of arrest of seizure be issued and served on the in rem

              defendants requiring such be taken into the custody of the U.S. Marshal; that in due

              course the vessels be condemned and sold to satisfy any judgment entered;

       c.     That judgment be entered in favor of plaintiff against the defendants for the amounts

              pleaded herein above as well as attorney’s fees, together with interest and the costs

              and disbursements incurred and

       d.     That this Honorable Court will grant to plaintiff such other and further relief as may

              be just and proper.

                                            Respectfully submitted,



                                               /s/William H. Seele
                                            WILLIAM H. SEELE
                                            Admission I.D. No. 3347
                                            Texas State Bar No. 17979700
                                            E-mail: wseele@julianandseele.com
 OF COUNSEL:                                1220 Blalock Road, Suite 160
                                            Houston, Texas 77055-6473
Julian & Seele, P.C.                        Telephone: 713 464 1336
                                            Telefax : 713 464 1283

                                            Attorney-in-Charge for Plaintiff




                                               -4-
